




EXHIBIT 10-1




AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

        AGREEMENT dated as of January 1, 2002 between 4Kids Entertainment
Licensing, Inc. with offices at 1414 Avenue of the Americas, New York, New York
10019 (“Employer”) and Alfred R. Kahn, 1414 Avenue of the Americas, New York,
New York 10019 (“Employee”).

W I T N E S S E T H :

        WHEREAS, Employer and Employee previously entered into an Employment
Agreement dated as of March 12, 1991 (“Prior Agreement”), which Prior Agreement
was amended from time to time; and

        WHEREAS, Employer and Employee wish to amend and restate the Prior
Agreement, as amended, in the Amended and Restated Employment Agreement (the
“Agreement”) set forth below.

        NOW, THEREFORE, in consideration of the covenants herein contained, the
parties hereto agree as follows:

1.     Employment and Duties.

    (a)        Employer hereby employs Employee and Employee hereby agrees to
serve as Chairman of the Board and Chief Executive Officer of Employer and
Employer’s affiliate, 4Kids Entertainment Inc. (“4Kids”). Employee shall be the
chief executive officer of Employer and 4Kids and, as such, shall have full
supervision and control of its business and affairs subject to the overall
authority of the Board of Directors. Employee shall have such powers and duties
as are customarily possessed by corporate chief executive officers. Employee
also agrees to perform such other services for Employer and affiliates
consistent with Employee’s position as shall, from time to time, be assigned to
Employee by the Board of Directors of 4Kids and such services customary to such
office as are necessary to the operations of Employer and affiliates.

    (b)        Employee shall use Employee’s best efforts to promote the
interests of Employer and affiliates and shall devote Employee’s full business
time (except as provided below), energy and skill exclusively to the business
and affairs of Employer and affiliates during the Term set forth below in
Paragraph 2; provided, however, that nothing herein shall prohibit Employee from
spending time on philanthropic or personal investment activities.

--------------------------------------------------------------------------------

2.      Term of Employment. The term of Employee’s employment hereunder (“Term”)
shall commence on January 1, 2002 and shall continue until March 31, 2007 unless
terminated as provided in Paragraph 10 of this Agreement. Provided that Employee
is still employed by Employer, then on the first day of April of each calendar
during Term, the Term shall be deemed automatically extended for an additional
year.

3.      Compensation.

    (a)        Salary. As compensation for Employee’s services during the Term,
Employer shall pay Employee a salary at the rate Seven Hundred Thousand
($700,000) per year. The Compensation Committee of the Board of Directors of
4Kids (“Compensation Committee”) shall have the right, but not the obligation,
to provide Employee with salary increases, from time to time, in the sole
discretion of the Compensation Committee.

    (b)        Withholding. All payments of compensation shall be made in
appropriate installments to conform with the regular payroll dates for salaried
personnel of Employer. Employer shall be entitled to deduct from each salary
payment, all deductions as may be required by law, including, without
limitation, deductions for federal, state and local income taxes and FICA.

    (c)        Fringe Benefits. During the Term, Employee shall be entitled to
participate in all insurance and other benefits as are now, or hereafter may be,
established by Employer and affiliates for the benefit of all employees of
Employer and affiliates, subject, however, to the provisions of the various
benefit plans and programs in effect from time to time. Employee shall also be
entitled to such additional benefits as may be made available to the senior
executives of Employer and affiliates. The benefits described herein are
hereinafter referred to as “Fringe Benefits”.

    (d)        Vacation. Employee shall be entitled to accrued vacation at the
rate of four (4) weeks per calendar year during the Term.

    (e)        Expenses. (i) Employer shall reimburse Employee, in conformity
with the expense reimbursement practices of Employer, for the reasonable,
ordinary and necessary business expenses incurred by Employee in the performance
of Employee’s duties hereunder. Employee shall submit all receipts, invoices and
other such documents evidencing such expenses as may be required by the policy
of Employer.

              (ii)        Employee shall be entitled to receive the sum of Two
Thousand Forty Dollars ($2,240.00)

--------------------------------------------------------------------------------

per month as an automobile allowance during the Term. In addition, Employer
shall also pay all expenses related to automobile insurance. All such payments
to, or for the benefit of Employee pursuant to this Paragraph 3 (e) (ii) shall
be reflected as income to Employee on Employee’s W-2 statement.

4.        Bonus.

    (a)        Employee shall receive an annual bonus (“Bonus”) equal to ten
(10%) of 4Kids’ Income Before Income Tax Provision but before deduction of the
bonuses payable to Employees of Employer and affiliates (“4Kids PBT”). The 4Kids
Income Before Income Tax Provision shall be the amount set forth in the 4Kids
financial statements included in its annual report on Form 10K for the
applicable calendar year.

    (b)        Employer shall pay Employee the Bonus in quarterly installments
within ten (10) days after completion of the computation of the 4Kids PBT for
the applicable quarter. The Bonus for the first three calendar quarters of the
year shall be calculated based upon an amount equal to eighty-five (85%) of the
PBT for such quarter. Within thirty (30) days after completion of the audited
annual financial statements for Employer for each calendar year during the Term,
Employer shall deliver to Employee a statement setting forth a computation of
the Bonus for such full calendar year, the quarterly Bonus payments that have
previously been made to Employee for such calendar year and any additional
amounts of Bonus due Employer for such calendar year. Such Bonus statement shall
be accompanied by a check in the amount of any additional Bonus payment that is
due Employee.

5.        Stock Options.

    (a)        4Kids hereby grants to Employee options under the terms and
conditions of the 2001 Stock Option Plan of 4Kids (“SOP”) to acquire one hundred
forty thousand (140,000) shares of the common stock of 4Kids. The date of grant
shall be January 2, 2002. The exercise price of such stock options shall be
determined in accordance with the SOP. One Hundred percent (100%) of such stock
options shall be vested as of the date of grant. The rights and obligations of
the Employer and Employee with respect to any grant of stock options shall be
set forth in the form Stock Option Agreement to be entered into by Employee and
4Kids.

    (b)        Employee shall also be eligible to receive additional grants of
stock options as determined in the sole discretion of the Compensation
Committee.

6.        Place of Employment. During the Term, Employee shall be required to
perform Employee’s duties at the principal office of Employer in the New York
City Metropolitan Area. Employee shall undertake all reasonable travel required
by Employer and affiliates in connection with the performance of Employee’s
duties hereunder.

7.        Non-Competition and Protection of Confidential Information.

--------------------------------------------------------------------------------

    (a)        Employee agrees that his position with Employer places him in a
position of confidence and trust with the clients and employees of Employer.
Employee acknowledges that inasmuch as the business of Employer is carried on in
several states of the United States and that it is the intention of Employer to
continue to expand the geographic area in which Employer engages in its business
and marketing efforts and accordingly, it is reasonable that the restrictive
covenants set forth below are not limited by specific geographic area but by the
location of Employer’s clients and potential clients. Employee further
acknowledges that the rendering of services to the clients of Employer
necessarily requires the disclosure to Employee of confidential information and
trade secrets of Employer and its clients (such as without limitation, marketing
and licensing plans and business strategies). Employee consequently agrees that
it is reasonable and necessary for the protection of the goodwill and business
of Employer that Employee make the covenants contained herein.

        Accordingly, Employee agrees that while he is in Employer’s employ and
for a period of six (6) months thereafter, Employee shall not directly or
indirectly:

    (i)        attempt in any manner to solicit from any client (except on
behalf of Employer) business of the type performed by Employer or to persuade
any client of Employer to cease to do business or to reduce the amount of
business which any such client has customarily done or contemplates doing with
Employer, whether or not the relationship between Employer and such client was
originally established in whole or in part through Employee’s efforts;

    (ii)        employ or attempt to employ or assist anyone else to employ any
person who is then or at any time during the preceding year was in Employer’s
employ:,

    (iii)        render any services of the type rendered by Employer to its
clients to or for any client of Employer unless such services are rendered as an
employee or consultant of Employer.

        Notwithstanding anything herein to the contrary, the term “Employer,” as
used in this Paragraph 7, shall mean Employer and affiliates. The term “client”
shall mean (i) anyone who was then a client of Employer; (ii) anyone who was a
client of Employer at any time during the one (1) year period immediately
preceding the date of termination of employment; and (iii) any prospective
client to whom Employer has made a formal presentation (i.e., the actual
presentation of a marketing plan, licensing strategy and/or media plan) within a
one (1) year period immediately preceding the date of such termination.

--------------------------------------------------------------------------------

    (b)        Employee also agrees that either during the Term or at any other
time thereafter, Employee shall not divulge to anyone (other than Employer or
any persons designated by Employer) any confidential information relating to the
business of Employer or its clients including, without limitation, all types of
trade secrets, business strategies or marketing, licensing, advertising and/or
promotional plans. Employee further agrees not to disclose, publish or make use
of any such knowledge or information of a confidential nature other than in the
performance of Employee’s duties hereunder without the prior written consent of
Employer. For purposes of this Paragraph, the term “confidential information”
shall not include information which becomes public knowledge other than through
a breach of this covenant by Employee or any confidential information that
Employee is required to disclose in any judicial or administrative proceeding
pursuant to any subpoena or court order.

    (c)        If Employee commits a breach or is about to commit a breach of
any of the provisions of Paragraph 7(a)and/or (b) above, Employer shall have the
right to have the provisions of this Agreement specifically enforced by any
court having equity jurisdiction without being required to post bond or other
security and without having to prove the inadequacy of the available remedies at
law, it being acknowledged and agreed that any such breach will cause
irreparable injury to Employer and that money damages will not provide an
adequate remedy to Employer. In addition, Employer may take all such other
actions and remedies available to it under law or in equity and shall be
entitled to such damages as it can show it has sustained by reason of such
breach.

    (d)        The parties acknowledge that the type and period of restriction
imposed in the provisions of Paragraph 7(a) are fair and are reasonably required
for the protection of Employer and the goodwill associated with the business of
Employer. If any of the covenants in Paragraph 7(a) or any part thereof, is
hereafter construed to be invalid or unenforceable the same shall not affect the
remainder of the covenant or covenants, which shall be given full effect,
without regard to the invalid portions.

8.        Intellectual Property. Employee agrees that all ideas, proposals and
plans invented or developed by Employee during the Term which relate to the
business of Employer and affiliates or any of its clients including, without
limitation, any ideas, proposals and plans which may be copyrighted,
trademarked, patented or otherwise protected, will be the property of Employer
and affiliates. Employee further agrees, at Employer’s and/or affiliates’
request and expense, to do whatever is necessary or desirable to secure the
rights to said ideas, proposals and plans, whether by copyright, trademark,
patent or otherwise. If requested by Employer and/or affiliates, Employee shall
execute and deliver such documents of assignment as shall be necessary in
Employer’s and/or affiliates’ sole judgement, to assign, transfer and convey all
rights thereto to Employer and affiliates.

9.        Employee’s Representations. (a) Employee represents and warrants that:

    (i)        Employee has the right to enter into this Agreement and is not
subject to any contract, commitment, agreement, arrangement or restriction of
any kind which would prevent Employee from performing Employee’s duties and
obligations hereunder;

--------------------------------------------------------------------------------

    (ii)        Employee is currently in good health and to the best of
Employee’s knowledge, Employee is not subject to any undisclosed medical
condition which might have a material effect on Employee’s ability to perform
satisfactorily Employee’s services hereunder.

10.        Termination.

    (a)        This Agreement may be terminated immediately on the death of
Employee. In the event that Employer terminates this Agreement due to Employee’s
death, Employee shall be paid Employee’s salary and shall continue to receive
all Fringe Benefits hereunder through the end of the month in which Employee’s
death has occurred. Employee’s estate shall also receive any Bonus that has been
earned but has not been paid as of the date of Employee’s death and a
proportionate share of any Bonus payable with respect to the calendar year in
which Employee’s death occurs (such proportionate share to be calculated based
on the number of days in the calendar year prior to Employee’s death as compared
with 365).

    (b)        This Agreement may be terminated immediately on written notice in
the event of the physical or mental disability of Employee to such an extent
that Employee has been unable to render services to Employer and affiliates for
a period of one hundred fifty (150) consecutive days in any consecutive twelve
(12) month period or for non-consecutive periods aggregating two hundred ten
(210) days in any consecutive twelve (12) month period. In the event that
Employer terminates this Agreement due to Employee’s disability, Employee shall
be paid Employee’s salary and shall continue to receive all Fringe Benefits
hereunder until the date in which the termination for disability occurred.
Employee shall also receive any Bonus that has been earned but has not been paid
as of the date of Employee’s termination due to disability and a proportionate
share of any Bonus payable with respect to the calendar year in which Employee’s
termination due to disability occurs (such proportionate share to be calculated
based on the number of days worked in the calendar year prior to Employee’s
death as compared with 365). Any payments to Employee under any disability
insurance or plan maintained by Employer shall be applied against and shall
reduce the amount of the salary payable by Employer under this Agreement.

    (c)        Employer shall have the right at any time, by written notice to
Employee, to immediately terminate this Agreement for “cause,” which for
purposes of this Agreement shall be defined as:

    (i)        Employee’s conviction of any act which constitutes a felony under
federal, state or local laws;

--------------------------------------------------------------------------------

    (ii)        Employee’s repeated refusal (other than any failure to perform
arising from a physical or mental disability) to act in accordance with the
reasonable directions of the Board of Directors of 4Kids directing Employee to
perform services consistent with Employee’s status as an officer of Employer,
which refusal is not cured by Employee within twenty (20) days of Employee’s
receipt of written notice thereof from Employer (provided, however, that if such
breach cannot be cured within twenty (20) days and Employee commences the cure
thereof and diligently pursues the same, such failure shall not constitute
“cause” unless such breach is not cured in its entirety within thirty (30) days
of Employee’s receipt of the written notice of breach).

    (iii)        Employee’s dishonesty, including embezzlement or
misappropriation of funds;

    (iv)        Employee’s use of illegal drugs that impairs his ability to
perform his duties hereunder;

    (v)        Employee’s use of alcohol that impairs his ability to perform his
duties hereunder;

    (vi)        Employee’s material breach of any obligations of Employee which
remains uncured for more than twenty (20) days after written notice thereof by
Employer to Employee.

        In the event that Employer terminates this Agreement for “cause”,
Employee shall be paid Employee’s salary and shall continue to receive all
Fringe Benefits through the date of termination. Thereafter, Employer shall have
no further obligation to Employee and Employee shall not receive any Bonus
payments except for any Bonus earned but not yet paid with respect to the prior
calendar year.

    (d)        Notwithstanding anything in this Agreement to the contrary,
Employer shall have the right to terminate Employee for reasons other than those
set forth in Paragraphs 10(a) and 10(c) (“Termination Without Cause”) by
delivering a written notice of such termination to Employee. In the event such
written notice of termination is delivered, Employee shall receive a payment
equal to 2.99 times his average annual compensation (including Bonuses) paid by
Employer to Employee during the five (5) calendar years prior to the Termination
Without Cause. Such payment shall be made to Employee in a lump sum as of the
date of the Termination Without Cause pursuant to this Paragraph 10 (d).

    (e)        In the event that Employee resigns or voluntarily terminates his
employment by Employer, Employee shall not receive any further salary, Fringe
Benefits or Bonuses hereunder other than as required by COBRA or any similar
state law or subsequently enacted law replacing COBRA. Employee shall provide at
least thirty (30) days written notice of such resignation or voluntary
termination.

--------------------------------------------------------------------------------

    (f)        (i) If during the Term, there shall occur a Change of Control (as
defined below), Employee may, within six (6) months after the occurrence of the
Change of Control, voluntarily terminate his employment in which case Employee
shall be entitled to receive a payment equal to 2.99 times his average annual
compensation (including Bonuses) paid by Employer during the five (5) calendar
years prior to the Change of Control. Such payment shall be made to Employee in
a lump sum as of the date that Employee voluntarily terminates his employment as
provided in this Paragraph 10 (f).

    (ii)        For purposes of this Agreement, a Change in Control shall be
deemed to have occurred on the first day on which a majority of Directors of
Company do not consist of Continuing Directors (as defined below). For purposes
of this Agreement, “Continuing Directors” shall mean individuals who constitute
the Board of Directors of Company as of April 1, 2002 and any new director(s)
whose election by the Board of Directors of Company or nomination for election
by 4Kids’ shareholders was approved by a vote of a least two-thirds of the
directors then in office who are Continuing Directors.

    (g)        Employee shall have the right to terminate this Agreement by
delivering a written notice of termination to Employer in the event that
Employer breaches any of its duties and obligations hereunder and fails to cure
such breach within twenty (20) days after receipt of a written notice of breach
from Employee. In the event Employee terminates this Agreement as provided in
this subparagraph, Employee shall receive Employee’s full salary, Fringe
Benefits and Bonus for each year during the remainder of the Term.

    (h)        Upon termination of this Agreement, Employee shall promptly
return all of Employer’s and affiliates’ property to Employer.

    (i)        Notwithstanding any termination of this Agreement, Employee’s
obligations to Employer and affiliates pursuant to Paragraphs 7 and 8 of this
Agreement shall survive the termination of this Agreement.

11.        Life Insurance. Employer shall have the right to purchase life
insurance on the life of Employee at Employer’s sole expense and with Employer
and affiliates as the sole beneficiary thereof. Employee shall cooperate fully
with Employer in obtaining such life insurance, sign any necessary consents,
applications and other related forms or documents and take any required medical
examinations reasonably required.

12.        Assignment. This Agreement is a personal contract and Employee may
not assign, sell or transfer Employee’s rights, interests and obligations
hereunder. Any assignment contrary to this Paragraph shall be null and void of
no force and effect. In the event of any attempted assignment or transfer of
rights hereunder contrary to the provisions hereof, Employer shall have no
further liability for payments hereunder. The rights and obligations of Employer
and affiliates hereunder shall be binding upon and run in favor of the
successors and assigns of Employer and affiliates.

--------------------------------------------------------------------------------

13.        Entire Understanding; Governing Law. This Agreement represents the
entire agreement and understanding between the parties with respect to the
subject matter hereof and supersedes all prior agreements and understandings
relating to the employment of Employee, which prior agreements and
understandings are null and void and of no further force and effect. This
Agreement shall be governed by, and construed in accordance with, the laws of
the State of New York applicable to agreements made and to be performed entirely
within New York.

14.        Modification. This Agreement may not be amended, modified, canceled,
discharged, extended or changed except by an agreement in writing signed by the
party against whom enforcement of any such amendment, modification,
cancellation, discharge, extension or change is sought.

15.        Headings. Paragraph headings contained in this Agreement are for
convenience of reference only and shall not be considered a part of this
Agreement.

16.        Severability. If any provision or if any part of any provision of
this Agreement is found to be unenforceable, illegal or contrary to public
policy by a court of competent jurisdiction, the parties agree that this
Agreement shall remain in full force and effect except for such provision or
part of any such provision held to be unenforceable.

17.        Notices. Any notices or other communications required or permitted
hereunder shall be in writing and shall be deemed effective when delivered in
person, sent by overnight courier (e.g. Federal Express), telefaxed with a
follow up copy by regular mail or sent by registered or certified mail, return
receipt requested, in which case the notice shall be deemed effective on the
date of deposit in the mails, postage prepaid, addressed to Employee at
Employee’s then current home address and, in the case of Employer, addressed to
Employer at its offices located at the address set forth on page 1. Any party
may change the address to which notices are to be addressed by delivering a
written notice to the other parties in accordance with the terms hereof.

18.        Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, and all of which, taken
together, shall constitute one instrument.

Signatures to follow


--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Employer and 4Kids have, by their appropriate
officers signed this Agreement and Employee has signed this Agreement as of the
day and year first above written.


 
4Kids Entertainment Licensing, Inc.

        By: /s/ Samuel R. Newborn          
             Samuel R. Newborn
              /s/ Alfred R. Kahn          
             Alfred R. Kahn




              Agreed to and Accepted
              insofar as concerned:

              4Kids Entertainment, Inc.

         By: /s/ Joseph P. Garrity           
                  Joseph P. Garrity
